Citation Nr: 1013155	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Fargo, North Dakota (RO).

The issue of entitlement to service connection for a 
psychiatric disorder, other than posttraumatic stress 
disorder (PTSD) is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed September 2001 rating decision denied the 
Veteran's claim of entitlement to service connection for 
PTSD; accordingly that decision is final.

2.  Evidence associated with the claims file since the 
September 2001 rating decision is not material and does not 
raise a reasonable possibility of substantiating the issue 
of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).

2.  Evidence submitted to reopen the September 2001 rating 
decision is not new and material, and therefore, the claim 
of entitlement to service connection for PTSD is not 
reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's PTSD claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  Prior to initial 
adjudication, a letter dated in May 2007 satisfied the duty 
to notify provisions.  See 38 C.F.R. § 3.159(b)(1); Overton 
v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran's service 
treatment records, service personnel records, and VA medical 
treatment records have been obtained.  A VA examination 
sufficient for adjudication purposes was provided to the 
Veteran in connection with his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  There is no indication in the 
record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.  Further, the purpose behind the notice requirement has 
been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).





Analysis

An unappealed rating decision in September 2001 denied the 
Veteran's claim of entitlement to service connection for 
PTSD on the basis that the evidence of record did not show 
that the Veteran had ever received a diagnosis of PTSD.  The 
relevant evidence of record at the time of the September 
2001 rating decision consisted of the Veteran's service 
treatment records and service personnel records.
 
The Veteran did not file a notice of disagreement after the 
September 2001 rating decision.  Therefore, the September 
2001 rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108 
(West 2002).  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).

In April 2007, a claim to reopen the issue of entitlement to 
service connection for PTSD was received.  The relevant 
evidence of record received since the September 2001 rating 
decision includes VA medical treatment records dated from 
March 2002 to September 2007, August 2007 statements from 
the Veteran and his sisters, a December 2008 stressor 
research response from the Center for Unit Records Research, 
and a December 2008 VA PTSD examination report.  All of the 
evidence received since the September 2001 rating decision 
is "new" in that it was not of record at the time of the 
September 2001 decision.  However, none of the new evidence 
is material, as it does not show that the Veteran has a 
current diagnosis of PTSD.  While VA outpatient treatment 
reports dated in June 2006 and April 2007 stated that the 
Veteran had positive results on PTSD screens, such findings 
do not qualify as medical diagnoses.  VA outpatient mental 
health reports dated in July 2007, August 2007, and 
September 2007 all reflect diagnoses of psychiatric 
disorders other than PTSD following clinical evaluations.  
Finally, a VA outpatient mental health report dated in May 
2007 and the December 2008 VA PTSD examination report both 
specifically stated that the Veteran did not meet the 
criteria for a diagnosis of PTSD.  As such, there is no new 
medical evidence which shows that the Veteran had a current 
diagnosis of PTSD.  Accordingly, the evidence received since 
the September 2001 rating decision does not raise a 
reasonable possibility of substantiating the Veteran's 
claim.

Since the additional evidence received since the September 
2001 rating decision is not material and does not raise a 
reasonable possibility of substantiating the Veteran's 
claim, it does not constitute new and material evidence 
sufficient to reopen the Veteran's claim of entitlement to 
service connection PTSD.  As new and material evidence to 
reopen the finally disallowed claim has not been submitted, 
the benefit of the doubt doctrine is not for application.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for PTSD is denied.


REMAND

In August 2007, the Veteran filed a claim for a psychiatric 
disorder, other than PTSD.  The medical evidence of record 
includes multiple diagnoses of psychiatric disorders, other 
than PTSD, to include depressive disorder, anxiety disorder, 
and alcohol dependence.  After a thorough psychiatric 
examination, the examiner stated that "the diagnosed 
depression and anxiety are found to be caused by or the 
result of [the Veteran's] military experiences."

The examination report at service induction in January 1967 
reflected a normal psychiatric evaluation.  However, on the 
Report of Medical History at that time, the Veteran reported 
that he had, or had previously had, depression or excessive 
worry and nervous trouble.  The examiner noted that the 
Veteran had "many anxieties."  Accordingly, the Veteran's 
service treatment records show that he had a preexisting 
psychiatric disorder.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2009).  As such, service connection for a 
psychiatric disorder, other than PTSD, is only warranted if 
the disorder is found to have been permanently aggravated by 
military service.  See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).  In this regard, it is noted that 
the Veteran's service treatment records do not include any 
other complaints or treatment for a psychiatric disorder.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Id.  Aggravation may 
not be conceded where the disability underwent no increase 
in severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. §§ 3.304, 3.306(b) (2009).  A 
preexisting disease or injury will be presumed to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).

In this case, while the December 2008 VA PTSD examination 
report stated that the Veteran's currently diagnosed 
psychiatric disorder, other than PTSD, was related to 
military service, the report did not note that the Veteran 
had a preexisting psychiatric disorder, nor did it comment 
on whether such a preexisting disorder was permanently 
aggravated by active military service.  As such, the 
psychiatric disorder claim must be remanded for another 
medical examination because the December 2008 VA PTSD 
examination report was inadequate.  See 38 C.F.R. 
§ 3.159(c)(4) (2009); Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007).

Accordingly, the case is remanded for the following actions:

1.	The Veteran must be afforded a VA 
examination to determine the etiology 
of any psychiatric disorder found.  The 
claims file must be provided to and 
reviewed by the examiner.  All 
pertinent symptomatology and findings 
must be reported in detail.  All tests 
or studies necessary to make this 
determination must be conducted.  

Following a review of the service 
treatment records and post-service 
medical records, the examiner must 
state whether there is a 50 percent 
probability or greater that any 
currently diagnosed psychiatric 
disorder pre-existed military service.  

If a disorder is found to have 
pre-existed military service, the 
examiner must state whether there is a 
50 percent probability or greater that 
it was permanently aggravated beyond 
its natural progression by military 
service.  

If any psychiatric disorder currently 
diagnosed is found not to have pre-
existed military service, the examiner 
must explain why the currently 
diagnosed disorder is not related to 
the psychiatric disorder noted on the 
Veteran's January 1967 service 
induction examination and state whether 
there is a 50 percent probability or 
greater that the currently diagnosed 
psychiatric disorder is related to the 
Veteran's military service.  

Any opinion provided must include an 
explanation of the basis for the 
opinion.  If any of the above requested 
opinions cannot be made without resort 
to speculation, the examiner must state 
this and specifically explain why an 
opinion cannot be provided without 
resort to speculation.  The report must 
be typed.

2.	The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the Veteran of any scheduled VA 
examination must be placed in the 
Veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


